The relator petitions for a reargument, on the ground that the court have erred in matter of law, in the decision previously rendered in this case; and particularly in that they have misconstrued Pub. Stat. R.I. cap. 65, § 1, in so far as that section defines the powers and duties of surveyors of highways. And in support of his position, he cites the cases of Rounds v.Mumford, 2 R.I. 154, and Gardiner v. Town Council ofJohnston, ante, p. 94, and contends that the decision which we have rendered is in conflict therewith.
We have therefore carefully reexamined those cases, in order to ascertain whether the construction which we have put upon said section is at variance with that which was put upon it by this court in said cases. But we do not find that it is.
Rounds v. Mumford was a case in which the main questions decided were, first, that under the "Act for the Mending of Highways and Bridges" then in force, the surveyor of highways had full power to grade or regrade any public highway; and second,
that the owners of land adjoining highways were not entitled to compensation for damages caused by a change of grade in the highways which such lands adjoined, there being no statute then in force providing for the payment of damages thus caused.
Gardiner v. The Town Council of Johnston was a case in which the only question considered which has any possible bearing upon the case now before us was that relating to the power of a surveyor of highways, under the provisions of Pub. Laws R.I. cap. *Page 597 
634, of March 9, 1866, to establish and work a grade on a public highway. What we have decided is, that it was competent for the town council of Johnston to confer upon the defendants, as their agents and servants, the authority to rebuild one half of Manton Bridge, and do such other incidental work in connection therewith as might be necessary to render the same available for use as a part of the public highway, and that the doing of said work was no usurpation of any of the powers or prerogatives of the commissioner of highways of said town. We see no reason to modify that decision.
We do not think that the powers of town councils in relation to the building and improving of highways are so limited, nor those of surveyors of highways so absolute, as is contended for by the counsel for the relator.
Petition dismissed.
Demurrer sustained and information dismissed.